—Judgment, Supreme Court, New York County (Mary McGowan Davis, J., at suppression hearing; Jay Gold, J., at trial), rendered May 11, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Under the circumstances, where an undercover officer personally bought illegal drugs from defendant and then radioed a detailed description of defendant to other officers, including the arresting officer, who canvassed the area and arrested defendant soon thereafter within a block of the crime scene, and the undercover police officers then conducted a confirmatory drive-by, probable cause existed for the arrest, and suppression of physical evidence obtained from defendant after said arrest is unwarranted (see, People v Acevedo, 179 AD2d 465, lv denied 79 NY2d 996; People v Rivera, 209 AD2d 151). Concur—Kupferman, J. P., Ross, Asch, Nardelli and Mazzarelli. JJ.